Citation Nr: 0320179	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  01-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1972 to May 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

The veteran testified before the undersigned Veterans Law 
Judge in January 2002.  A transcript of the veteran's hearing 
has been associated with the record.


REMAND

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claim, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  As a result of such development, 
additional VA medical records and the report of a VA 
psychiatric examination were associated with the veteran's 
claims folder.  Private psychiatric treatment records were 
also associated with the claims folder.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As the veteran has not 
waived his right to have the RO readjudicate his claim on the 
basis of the newly obtained evidence, the case must be 
remanded for such consideration.

The Board also notes that in February 2003, the Board sent a 
letter to the veteran informing him of the additional 
evidence received pursuant to development actions by the 
Board.  The letter was returned to the Board in March 2003 
with a stamp indicating that the post office box number shown 
in the veteran's address was incorrect and that an alternate 
address for the veteran was not known.  

As discussed above, development by the Board included 
obtaining VA outpatient treatment records for the period from 
September 1995 to October 2002.  There are numerous 
references in these records to the veteran's application for 
Social Security Administration (SSA) Disability benefits.  
However, it is unclear whether the veteran is currently in 
receipt of such benefits.  As records supportive of the 
veteran's claim might be in the possession of the SSA, the RO 
should determine whether the veteran is in receipt of SSA 
disability benefits and if so, obtain any associated records.

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should issue a VCAA notice 
letter with regard to the claim of 
entitlement to an increased rating for 
schizophrenia.  The letter should be 
provided to the veteran's representative.  
If a current address for the veteran can 
be found, the letter should also be 
mailed to the veteran.  

If the veteran or his representative 
identifies additional evidence, the RO 
should take appropriate steps to obtain 
such evidence.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran or his representative, it should 
so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  The RO should also take appropriate 
steps to obtain a copy of any SSA 
decision awarding the veteran disability 
benefits and copies of the records on 
which any such decision was based, as 
well as any subsequent disability 
determinations with the records upon 
which those determinations were made.

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal based on 
the evidence received since the issuance 
of the supplemental statement of the case 
in November 2002.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


